DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to application filed 11/20/2020, where claims 1-24 are currently pending.

Allowable Subject Matter
Claims 1-24 would be allowable if overcome the following 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, rejections.

The following is an examiner’s statement of reasons for allowance: the claims are allowable over the US Patent No. 9721066 (Funaro), the US Patent No. 9589445 (White), the US Patent No. 9224291 (Moll-Carrillo), the US Patent Application Pub. No. 20050079905 (Martens), and the US Patent No. 10576327 (Kim), because, although each of the cited prior art teaches identifying the type of activity that the user is engaged in and provide user interface for logging the data associated with the user activity; however, neither alone nor in combination, each of the prior art provides the plurality of selectable goal creation user interface object in accordance to the type of user activity performed for different subset of the recurring time period, and that when a selectable goal creation user interface object is selected, log the corresponding type of user activity during the corresponding subset of the recurring time period for a predetermine duration of time in the context of as recited in each of claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-24 are rejected to because of the following:  each of independent claims 1, 9, and 17 recites, “in accordance with a determination that a second type of user activity performed for a second subset of a recurring time period”.  The element, “recurring time period” has appeared in a prior limitation in association with the first subset; however, there is no reference to the earlier appeared element nor a distinct identifier to distinguish between the two elements.  Therefore, it is unclear whether the first subset of a recurring time period and the second subset of a recurring time period are from the same recurring time period or different and distinct recurring time periods.
Each of independent claims 1, 9, and 17 further recites, “different from the first subset of the recurring time period, meets a first set of criteria”.  The element, “first set of criteria” has appeared in a prior limitation in association with the first type of user activity; however, there is no reference to the earlier appeared element nor a distinct identifier to distinguish between the two elements.  Therefore, it is unclear whether the two elements are of the same set of criteria or are of different and distinct sets of criteria.  
For the above reasons, render the claims indefinite.
Claims 2-8, 10-16, and 18-24 are rejected to as having the same deficiencies as the claims they depend from.

Claims 2, 10, and 18 are rejected to because of the following:  each of claims 2, 10, and 18 recites “a set of one or more selectable user interface objects that, when selected, configure a time period” and “a set of one or more selectable user interface objects that, when selected, configure a duration”.  The element, “set of one or more selectable user interface objects” has appeared in the first limitation of each respective claim; however, there is no reference to the earlier appeared element nor a distinct identifier to distinguish between the elements.  Therefore, it is unclear whether each recitation of the set of selectable user interface objects are of the same set or are of different and distinct sets.  As such, render the claims indefinite.

Claims 4, 12, and 20 are rejected to because of the following:  each of claims 4, 12, and 20 recites “the first set of criteria is satisfied when”.  There are two instances of the “first set of criteria” element appeared in each of the independent claims.  However, the limitation does not particularly point out which instance the element is referring to.  Therefore, it is unclear which instance the Applicant intended to refer to.
Each of claims 4, 12, and 20 further recites, “a selectable goal creation user interface object for the given type of activity”.  However, each of the independent claims recites a “first” and a “second” selectable goal creation user interface object in relation to meeting the first set of criteria.  The claimed limitation in each of the dependent claims does not explicitly reference to the prior appeared element nor provide a distinct identifier to distinguish between the elements.  Therefore, it is unclear whether the selectable goal creation user interface object recited in each of the dependent claims are the same as the first selectable goal creation user interface object, the second selectable goal creation user interface object, or different and distinct selectable goal creation user interface object.  
As such, for the above reasons, render the claims indefinite.

Claims 6, 14, and 22 are rejected to because of the following:  each of claims 6, 14, and 22 recites “receiving a first set of one or more user inputs”.  The element, “first set of one or more user inputs” has appeared in each of the independent claims; however, there is no reference to the earlier appeared element nor a distinct identifier to distinguish between the elements.  Therefore, it is unclear whether each recitation of the first set of one or more user inputs are of the same set or are of different and distinct sets.  As such, render the claims indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144